United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Larry W. Fouche, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-426
Issued: December 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2008 appellant, through counsel, filed a timely appeal from an
August 28, 2008 nonmerit decision of the Office of Workers’ Compensation Programs. Because
more than one year has elapsed between the most recent merit decision of the Office dated
August 27, 2007 and the filing of this appeal on December 1, 2008, pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for further
reconsideration of the merits under 5 U.S.C. § 8128(a).
On appeal appellant’s attorney contends that the report by Dr. Lawrence Kirk, a Boardcertified family practitioner, establishes that appellant’s preexisting back condition was
aggravated by the July 18, 2005 work incident.

FACTUAL HISTORY
On August 31, 2005 appellant, then a 34-year-old electronics worker student trainee, filed
an occupational disease claim alleging that on July 18, 2005 she first realized that her
employment duties had aggravated her back condition.1 She noted prior low back problems
since July 1, 1990. While appellant was walking across a parking lot at the employing
establishment she felt severe pain in her lower back.
In an August 25, 2005 disability note, Dr. Peter O. Holiday, a treating physician, advised
that appellant was totally disabled for the period August 25 to September 8, 2005.
By letter dated September 19, 2005, the Office informed appellant that the evidence was
insufficient to support her claim. It advised her to submit additional medical and factual
evidence in support of her claim.
On September 26, 2005 appellant requested to withdraw her claim as she had no evidence
showing that her back condition was employment related. On October 20, 2005 the Office
advised her that it would take no further action on her claim.
The case lay dormant until appellant submitted a May 30, 2007 report from Dr. Sallyanne
Pyle, a treating Board-certified psychiatrist, who diagnosed chronic back pain and resulting
mood disorder and severe recurrent major depressive disorder. Dr. Pyle reported that appellant
stated that she was unable to perform her job duties due to pain exacerbated by the heavy lifting
required on the job. Appellant related that she had back problems since sustaining an injury at
the age of 17.
By letter dated June 11, 2007, appellant requested that the Office reopen her claim. She
submitted a June 5, 2007 report from Dr. Daxes M. Banit, a treating Board-certified surgeon,
who diagnosed neuritis but provided no opinion as to the cause of this condition.
By letter dated June 26, 2007, the Office informed appellant that a new file number
would be assigned and that it would adjudicate her request as a new claim.2 It informed her that
the evidence of record was insufficient to support her claim and advised her to submit additional
medical and factual evidence.
In response appellant submitted a July 17, 2007 progress note and September 27, 2006
report from Dr. Banit who noted that he had treated appellant since May 2006 for back pain.
Dr. Banit diagnosed lumbosacral or thoracic neuritis or radiculitis, sacroiliitis, spondylitis and
other inflammatory spondylopathies.
In treatment records dated July 2006 to July 2007, Dr. Shields diagnosed lumbosacral or
thoracic neuritis or radiculitis, sacroiliitis, spondylitis and other inflammatory spondylopathies.

1

The Office assigned file number xxxxxx482.

2

The Office assigned file number xxxxxx461.

2

In an August 13, 2007 report, Dr. Kirk reported that appellant had low back pain since
August 2003. It worsened on July 18, 2005 when she reinjured her back at work. Dr. Kirk
stated that “[t]his is of course per patient[,] but her job could definitely have aggravated her
condition.”
In a statement, appellant noted that, while she had back problems for over 15 years, on
July 18, 2005 she experienced excruciating pain after walking down steps of a pedestrian
overpass leading to her work building. Since July 18, 2005, she had extreme low back pain
which impacted her life style and activities.
By decision dated August 27, 2007, the Office denied appellant’s claim. It found that the
evidence of record did not provide rationalized medical opinion evidence explaining how the
event of July 18, 2005 caused or aggravated her preexisting back condition.
On August 11, 2008 appellant requested reconsideration. She submitted a statement from
her husband and a July 10, 2008 report of Dr. Kirk who noted that he had treated appellant since
June 2002 for recurring lower back problems. Appellant complained of increased back pain in
September 2003, which was treated with medication. Dr. Kirk stated that appellant related that
she reinjured her back at work on July 18, 2005 while going down steps of a pedestrian overpass
to go to her work building. He opined that “this wrong step could have definitely played a role
in aggravating her condition.” Dr. Kirk stated, “[i]t is in my professional opinion that
[appellant]’s job could have played a role in aggravating her condition.”
In a decision dated August 28, 2008, the Office determined that appellant’s request for
reconsideration was insufficient to warrant further merit review of her claim. It found that the
evidence submitted by appellant was cumulative and repetitive.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act3 provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.4 The employee shall exercise this right through a request to the district Office. The
request, together with the supporting statements and evidence, is called the application for
reconsideration.5
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously

3

5 U.S.C. § 8101 et seq.

4

Id. at § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

5

20 C.F.R. § 10.605.

3

considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.6
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.7
ANALYSIS
Appellant’s August 11, 2008 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, she did
not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of her claim based on the first and second
requirements under section 10.606(b)(2).8
Appellant submitted a July 10, 2008 report from Dr. Kirk who noted that he had treated
her for back problems since June 2002. Dr. Kirk advised that appellant related that she reinjured
her back at work on July 18, 2005 while walking down steps of a pedestrian overpass to go to her
work building. He opined that “this wrong step could have definitely played a role in
aggravating her condition” and that “[appellant]’s job could have played a role in aggravating her
condition.” This report is similar to an August 13, 2007 report in which Dr. Kirk stated that
appellant’s job could have aggravated her condition. Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.9 Dr. Kirk’s July 10, 2008 report is cumulative of evidence that was previously
of record and considered by the Office in its prior decision. This report does not constitute
relevant and pertinent new evidence not previously considered by the Office.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As she did not meet any of the necessary regulatory requirements, the Board finds that
she is not entitled to further merit review.10

6

Id. at § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

7

Id. at §10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

8

Id. at § 10.606(b)(2)(i), (ii).

9

A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009); R.M., 59 ECAB ___ (Docket No. 08-734,
issued September 5, 2008).
10

See 20 C.F.R. § 10.608(b); Y.S., 60 ECAB ___ (Docket No. 08-440, issued March 16, 2009); Richard Yadron,
57 ECAB 207 (2005).

4

CONCLUSION
The Board further finds that the Office properly declined to reopen appellant’s case for
further review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 28, 2008 is affirmed.
Issued: December 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

